Citation Nr: 0821116	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-23 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for extraocular muscle 
imbalance and hyperdeviation of the right eye, claimed as 
loss of sight due to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

The veteran had active service from July 1948 until July 1954 
and from August 1954 until August 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The veteran has a refractive error which is not a 
disability for VA compensation benefits purposes.

2.  Extraocular muscle imbalance and hyperdeviation of the 
right eye were not incurred in or aggravated by active 
service.

3.  The veteran's service-connected diabetes mellitus did not 
cause or make worse the extraocular muscle imbalance and 
hyperdeviation of the right eye.


CONCLUSION OF LAW

The criteria for a grant of service connection for 
extraocular muscle imbalance and hyperdeviation of the right 
eye have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in August 2003 and January 2004 
that fully addressed all notice elements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the veteran's 
claim, such error was harmless given that service connection 
is being denied and hence no rating or effective date will be 
assigned with respect to this claimed condition.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records and private 
medical records.  The veteran submitted private medical 
records in support of his claim.  Additionally, the veteran 
was afforded a VA examination in connection with his claim.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, in October 2006, the veteran indicated he had no 
additional evidence to submit.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Merits of the Claim

The veteran seeks service connection for loss of sight due to 
diabetes mellitus.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and are not diseases or injuries within the meaning of 
applicable legislation. 38 C.F.R. § 3.303(c).  In the absence 
of a superimposed disease or injury, service connection may 
not be allowed for refractive error of the eyes, including 
myopia, presbyopia and astigmatism, even if visual acuity 
decreased in service, as this is not a disease or injury 
within the meaning of applicable legislation relating to 
service connection. 38 C.F.R. §§ 3.303(c), 4.9.  Accordingly, 
such a disorder cannot be service-connected, absent evidence 
of aggravation by a superimposed disease or injury. See 
Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 
18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 
11-99 (September 2, 1999).

The veteran has a current disability, as is reflected in the 
September 2003 VA examination and private medical records 
which found extraocular muscle imbalance and hyperdeviation 
of the right eye.  The remaining question, therefore, is 
whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.

Service treatment records reflect treatment for various eye 
problems and indicate at times the veteran was grounded from 
flying status for these injuries.  For example, in May 1956, 
the veteran was grounded for 3 days due to conjunctivitis. In 
April 1956 the veteran was noted to have a mild accommodative 
spasm; however the examiner indicated he felt the veteran's 
vision was normal and believed the veteran made a voluntary 
effort to focus on the chart that resulted in excess 
accommodation but no real subnormal vision.  The veteran was 
seen in May 1958 for irritation to the eyes and examination 
found the conjunctiva were mildly injected but noted no 
corneal scarring.  Visual acuity was found to 20/30 in the 
right and 20/50 in the left.  An August 1961 ophthalmologic 
consultation found distant vision to 20/40 corrected to 20/20 
in the right eye and to 20/20 in the left eye.  The diagnosis 
was low myopia.  In August 1964 the veteran was grounded for 
3 days due to an abrasion of the right cornea.  In April 1967 
the veteran was treated for a foreign body in the right eye.  
The eye was irrigated and subsequent treatment records failed 
to note any residual problems.  

Significantly, aside from the decrease in visual acuity, 
these eye injuries appear to be acute and transitory.  In 
this regard, periodic and flying status examinations dated in 
July 1951, July 1952, July 1954, August 1954, January 1958, 
August 1958, March 1961, July 1962, April 1963, February 
1964, March 1966, March 1967  described the eyes as normal 
and found vision of 20/20 or corrected to 20/20 bilaterally.  
Some of these examinations noted a history of using glasses, 
but indicated that glasses were not presently needed.  
Furthermore, the veteran specifically denied any history of 
eye trouble on reports of medical history dated in July 1954, 
August 1954, and August 1958.  The veteran only reported a 
history of eye trouble on the March 1965 report of medical 
history.  Significantly, as noted above, subsequent 
examinations described the eyes as normal and noted vision 
corrected to 20/20.  Furthermore, the January 1968 
examination performed in connection with the veteran's 
retirement from service described the eyes as normal and 
found near vision to 20/20 bilaterally and distant vision 
corrected to 20/20 bilaterally.  The examiner noted glasses 
were worn for reading 2 years ago but indicated they had not 
been used since then and noted no complications or sequelae.  
Similarly, the veteran denied a history of eye trouble on the 
January 1968 report of medical history.

As noted above, service connection may be allowed for 
refractive errors provided there is evidence of a 
superimposed disease or injury during service which has 
aggravated the refractive error. See Monroe v. Brown, 4 Vet. 
App. 513, 514-515 (1993).  Significantly, although there was 
some change in uncorrected visual acuity during service, the 
veteran consistently had visual acuity corrected to 20/20.  
Furthermore, there is simply no evidence that the inservice 
injuries aggravated the refractive error.  Service connection 
may not be allowed for refractive error of the eyes, even if 
visual acuity decreased in service, as refractive errors are 
not diseases or injuries within the meaning of applicable 
legislation relating to service connection.  Thus, to the 
extent the veteran seeks service connection for the 
refractive error, the claim must be denied. 38 C.F.R. § 
3.303(c)

Concerning the extraocular muscle imbalance and 
hyperdeviation of the right eye, there is no competent 
medical evidence of a nexus to service.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  None of the medical evidence 
relates the current extraocular muscle imbalance and 
hyperdeviation of the right eye to any event or incident to 
service.  

Nor is there any evidence of continuity of symptomatology.  
The first post service treatment for an eye condition, other 
than a refractive error, noted in the record is dated in 
February 1999 (i.e. approximately 31 years after the 
veteran's separation from service).  Similarly, the first 
application for any eye disability was filed in August 2003, 
nearly 35 years after the veteran's separation from active 
service.  These gaps in evidence constitute negative evidence 
that tends to disprove the veteran's claim that the veteran 
had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  

The veteran, however, contends the eye disability is related 
to his service-connected diabetes mellitus.  The law provides 
that secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a).  
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability. 

In this regard, the veteran has a current disability and a 
service-connected disability of diabetes mellitus.  The 
remaining question, therefore, is whether there is evidence 
of a nexus or relationship between the two disabilities.

A February 1999 private record indicated the veteran had a 
history of diabetes, hypertension and a stroke two years 
prior to he visit that affected his left side.  The physician 
noted the stroke did not affect his visual fields but did 
affect extraocular muscle function.  Clinical examination 
reflected pupils were round, regular and equal with reaction 
to light and accommodation.  Extraocular motility had 
vertical and horizontal displacement on the cover-uncover 
test.  This was fairly homogenous in the different fields of 
gaze.  Slit lamp examination showed very minimal lens change 
and indirect ophthlmoscopy showed relatively normal disc 
maculae and vessels without diabetic retinopathy.  The visual 
fields showed no damage from the prior stroke.  The 
conclusion was substantial vertical and horizontal tropias, 
refractive correction primarily hyperopic with presbyopia and 
minimal astigmatism and diabetic without retinopathy.  

A December 2002 letter from L.S.R., M.D. noted the veteran 
had a stroke in 1998 and had been diabetic for the last 13 
years.  The physician indicated that since his stroke, he 
complained of diplopia and was given prism glasses which 
intermittently resolved the problem.  Distant vision was 
20/60 on the right and 20/25 on the left. Intraocular 
pressure was 19 millimeters of mercury in both eyes and slit 
lamp examination showed posterior nuclear opacities, worse in 
the right.  Fundus examination showed mild retinal pigment 
epithelial irregularity.  The physician concluded the veteran 
had esotropia with right hypertropia most likely related to 
prior cerebral vascular accident.  The glasses controlled 
diplopia most of the time.  The decreased vision was noted to 
be most likely lenticular in etiology. 

A May 2003 private medical record of J.S., M.D. noted the 
veteran had a cerebrovascular accident a number of years ago 
for which he recovered.  The physician noted that he had 
worsening double vision since the stroke occurred a few years 
ago.  Examination of the eyes revealed the extraocular 
movements appeared full and no nystagmus was visualized. 
Pupils reacted to light.  The impression was double vision.

A May 2003 letter from J.S., M.D. referring the veteran to 
E.B., M.D. indicated the veteran had progressive difficulty 
with double vision following a stroke and requested Dr. B's 
advice on the best course of treatment.  May 2003 records 
from Dr. B. indicated the veteran complained of double vision 
and cataracts.  The veteran had been diabetic since 1988-1989 
and treated with oral medication.  He complained of double 
vision for the prior 3 years and indicated it was getting 
worse.  The veteran related he thought the double vision was 
from the diabetes.  The veteran also described having a flu 
shot which caused subsequent problems including worsening 
double vision.  He explained he saw double side by side and 
one higher than the other.  He also described dryness, 
itching and redness.  The physician did not provide an 
opinion as to the etiology of the double vision.

The veteran underwent a VA examination in September 2003.   
The examiner indicated he reviewed a May 2002 record, and 
private records the veteran brought from a private 
ophthalmologist.  The veteran complained of diplopia and 
cataracts and indicated he had diplopia for three years. He 
asserted the diplopia worsened after a flu shot.  He 
described dry eyes.  The veteran reported he had a stroke 
five years prior to the examination.  He related the double 
vision began over a year ago and indicated he had reading 
glasses.  He reported his vision changed form examination to 
examination.  

Clinical examination found visual acuity corrected to 20/30 
near in the right and 20/40 far in the right.  The left eye 
visual acuity was corrected to 20/40 near and far.  The 
examiner noted in May 2002 the veteran's visual acuity of the 
both eyes had been corrected to 20/25.  There were reports of 
diplopia on the cover test, central 20 degrees of proximal 
distance an alternating 8+ estropia with a right hypertropia 
and near gaze that would be somewhat down central and would 
be 10 prism diopters estropia with 8 to 10 prism diopters of 
right hypertropia.  On the red lens test, the amount of 
diplopia in all angles of gaze and the central 20/30 degrees 
were all the same as noted above.  On the prism to fuse test 
that was measured in the central 20 degrees, there was a 
distance equaling 14 prism diopters with base out with 7 
prism diopters base up in the left eye.  At near there was 6 
prism diopters out with 11 prism diopters base up left eye.  
On the head tilt technique on the right head tilt, the 
patient had only esoptropia and not a hyperdeviation, head 
tilt to the left resulted in greater hyperdeviation of the 
right eye.  Visual field defect was not applicable.  

The examiner indicated that based upon the information the 
veteran gave him from the ophthalmologist in Pensacola, he 
had double vision for a period of 3+ years.  According to the 
notation and records, the veteran had a flu shot that made 
this worse.  According to VA records, the veteran had a 
stroke in 1997.  Thus, it was documented the veteran had a 
stroke and had double vision for a number of years, possibly 
ranging from 3 to 5 years prior to the examination.  The 
refraction test found the veteran had a decline in the amount 
of hyperopia.  The left eye was fairly stable.  A noncontrast 
tonometry found intraocular pressure of 21 and 14 as opposed 
to past readings of 18 and16.  Although the readings were in 
the normal range, the examiner noted the right eye was 
slightly elevated.  Biomicroscopy evaluation of the ocular 
adnexa showed the veteran had water vacuoles in the central 
visual axis of the lenses and cortical cataracts bilaterally.  
He also had aging type cataracts or nuclear sclerotic 
cataracts about a grade 1.  He had a deposition of 
cholesterol in the corneas of the eyes.  The dilated fundus 
examination showed no active pathology in the ocular fundi.  

The diagnosis indicated the veteran was a diabetic by 
history.  He had extraocular muscle imbalance and there 
appeared to be a hyperdeviation of the right eye.  The 
examiner indicated the likely sources of this based upon the 
records was that it was more than likely from the stroke.  
The examiner indicated that although diabetes has been known 
to cause acute onset extraocular muscle imbalance, from the 
indications of the records and veteran's history this has 
been developing over the years.  The past three to five years 
the veteran had diplopia and the diplopia was related to the 
solutions they injected into his body for testing which later 
caused a stroke.  The examiner's inclination and most likely 
source of diplopia was the stroke that occurred while he was 
in the hospital.  He further explained that under normal 
circumstances, diabetic induced diplopia normally clears up 
within six months.  He reported it was rare, but possible for 
diabetic diplopia to continue, but given the factors 
presented he was inclined to believe this was from the stroke 
and not the diabetes.  

A June 2005 letter from C.M.C., M.D. indicated that he 
treated the veteran for 31 years.  Dr. C. opined that it was 
only after the veteran's blood glucose levels were 150 for a 
prolonged period that the extra ocular muscle imbalance and 
hyperdeviation of both eyes occurred.  He further opined that 
after the stroke the veteran had no eye problems resulting 
form the stroke.  The physician concluded that the sight 
problem can be solely attributed to Type II diabetes 
mellitus.

The veteran underwent another VA examination in September 
2006.  Examination of the eyes reflected the extraocular 
movement was intact without abnormalities.  Pupils were 
equal, round and reactive to light and accommodation.  
Corrected visual acuity was found to 20/70 bilaterally.  
Without glasses the veteran was unable to focus and had 
vision of 20/200 bilaterally.  Vision was described as 
grossly intact and the examiner concluded with a finding of 
no diabetic retinopathy.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

In this regard, the Board finds the most probative evidence 
to be the September 2003 VA examination.  The September 2003 
examiner reviewed the evidence of record, performed an 
examination of the veteran, and provided a very detailed 
rationale explaining why the veteran's findings were not 
consistent with diabetic induced ocular motility problems.  

While the June 2005 letter from the C.R.C., M.D. appears to 
provide a nexus to the diabetes, this conclusion was not 
supported by any clinical data.  The Court has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it unsupported by medical evidence. Black v. Brown, 5 
Vet. App. 177, 180 (1995). See also, Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 358 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions). 

While the physician asserted the diplopia only occurred after 
a prolonged period of glucose levels over 150, the physician 
did not provide the relevant dates that this occurred.  
Additionally, there was no indication the physician had 
access to or reviewed any other medical records or the 
veteran's claim file.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000)(noting that other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).

Other records, such as the records of E.B., M.D. noted the 
veteran indicated the diplopia was a result of the diabetes.  
However, this recitation of medical history is simply not 
supported by the evidence of record.  The law provides that 
the transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional. See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  To the extent to which 
the veteran provided an etiology of the diplopia, extraocular 
muscle imbalance and hyperdeviation, the veteran is not a 
medical professional competent to render an opinion on 
matters of a medical diagnosis or the etiology of a diagnosed 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, the preponderance of the evidence is against the 
claim.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for extraocular muscle imbalance and 
hyperdeviation of the right eye is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


